Citation Nr: 0625963	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a World War II era veteran who served with 
the recognized guerrillas from May 1945 to October 1945 and 
the regular Philippine Army from October 1945 to April 1946.  
No prisoner of war status has been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was timely received in March 2005.  

In July 2006, additional evidence was received from the 
veteran.  This evidence has not been reviewed by the RO, but 
the evidence is not pertinent to the peptic ulcer issued 
addressed in the following decision.    

The appeal as to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  Service connection for peptic ulcer was denied by a 
December 1995 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for peptic 
ulcer has not been received since the December 1995 rating 
decision.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision which denied 
entitlement to service connection for peptic ulcer is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
December 1995 denial of service connection for peptic ulcer, 
and the claim of service connection for peptic ulcer is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that in 
connection with the peptic ulcer claim, the claimant has been 
adequately notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits 
currently sought.  A September 2004 VCAA letter effectively 
notified the veteran of the evidence needed to substantiate 
his claim for peptic ulcer as well as the duties of VA and 
the appellant in furnishing evidence.  The Board also notes 
that the September 2004 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met. 

The Board recognizes that the September 2004 VCAA letter was 
sent prior to the rating on appeal.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  After submitting 
additional evidence, the veteran indicated on a VCAA notice 
response received in May 2006 that he had no other 
information or evidence to give VA and that he wanted his 
claim decided as soon as possible.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
the claim for service connection for peptic ulcer, but there 
has been no notice of the types of evidence necessary to 
establish a disability rating for his peptic ulcer or the 
effective date of the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the veteran's application to 
reopen a claim of service connection for peptic ulcer should 
not be granted, any questions as to an appropriate rating or 
effective date to be assigned are rendered moot.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Moreover, the September 2004 VCAA letter was sent to the 
veteran advising him of the applicable laws and regulations, 
and information and evidence necessary to reopen his claim of 
service connection for peptic ulcer.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).
  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are of record.  The veteran has not alleged that the medical 
records are incomplete.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.  There is no 
indication of any outstanding records, identified by the 
appellant, which have not been obtained.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
A VA examination and opinion are not necessary in this matter 
since no new and material evidence has been received to 
reopen the claim.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

New and Material Evidence

The issue to reopen the veteran's claim for peptic ulcer 
involves an underlying claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as peptic ulcers, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for peptic ulcer was last denied by the RO in 
December 1995.  The veteran was informed of the decision in a 
January 1996 notification letter.  However, the veteran did 
not file a notice of disagreement within one year from the 
date of the notification of the rating decision to appeal the 
denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  The 
veteran did submit additional evidence and argument within 
one year of the January 1996 notice letter, but these 
documents did not include any indication of a desire for 
appellate review so as to constitute a notice of 
disagreement.  38 C.F.R. § 20.201.  Under the circumstances, 
the Board finds that the December 1995 rating decision became 
final.  See 38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156.  New evidence 
means evidence not previously submitted.  Material evidence 
means existing evidence that by itself or when considered 
with previous evidence relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A request to reopen the veteran's claim was received in 
September 2004.  The RO denied the request to reopen in 
October 2004, and the present appeal ensued. 

The evidence of record at the time of the December 1995 
rating decision consisted of the veteran's claim and 
statements, available service medical records, a joint 
affidavit from comrades stating that the veteran had an 
undetermined illness in service, and medical bills for peptic 
ulcer treatment in March 1982.   

The RO denied the veteran's claim for service connection for 
peptic ulcer because there was no evidence of record that the 
peptic ulcer incurred in service or within one year after 
discharge from service.  Also, the RO noted that the record 
lacked evidence that the claimed conditions are possibly 
related to service.

Additional evidence received since the December 1995 rating 
decision includes various statements from the veteran, an 
affidavit from the veteran's friend stating that the veteran 
suffered from peptic ulcer in service, and statements from 
different doctors confirming a current diagnosis of peptic 
ulcer.

The preceding evidence is cumulative and redundant of the 
evidence considered in the December 1995 rating decision.  In 
order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The additional evidence still does not contain any 
medical evidence that the veteran had incurred peptic ulcer 
(or a residual thereof) during active service with the U.S. 
military.  

Further, the record lacks evidence that the claimed 
conditions are possibly related to service.  The Board 
acknowledges the veteran's and his friend's assertions that 
the currently diagnosed peptic ulcer is related to service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board finds that this evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for peptic ulcer, it is 
cumulative and redundant, and it does not raise a reasonable 
possibility of substantiating the claim to reopen.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for peptic ulcer.  Accordingly, the appeal 
is denied.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence also has not been received to 
reopen the claim for service connection for peptic ulcer.  To 
this extent, the appeal is denied. 


REMAND

As discussed earlier, under the VCAA, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA as it pertains to his claim as to 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
tuberculosis.  Appellate review is therefore not proper at 
this time. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that should 
advise the veteran of the applicable laws 
and regulations, and information and 
evidence necessary to reopen his claim of 
service connection for pulmonary 
tuberculosis.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Additionally, the 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and/or an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, and determine whether to reopen 
the pulmonary tuberculosis claim and 
adjudicate it on the merits.  Unless the 
full benefit sought by the veteran is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


